Citation Nr: 1333476	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for left hand sensory and motor neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from January 1946 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied a disability evaluation in excess of 40 percent.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The symptomatology associated with the Veteran's left hand sensory and motor neuropathy may have worsened since the most recent examination of his left hand in July 2012.  During a September 2013 Board hearing, the Veteran reported increased pain and complete numbness of the left hand, which is being treated with Methadone.  The Veteran must be afforded a VA examination for the purpose of ascertaining the current level of severity of his left hand disability.

A November 2012 VA clinical note shows that the Veteran's left hand disability is subject to ongoing treatment; however, there are no records of VA treatment after November 2012.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records after November 2012.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected left hand sensory and motor neuropathy. 

The entire claim file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

The examiner is to identify all symptoms attributable to the Veteran's left hand sensory and motor neuropathy and discuss the extent, if any, of paralysis of the nerves involved.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


